Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
Election/Restrictions
Applicant's election with traverse of Group III, claims 11-16, drawn to a polymerizable LC material, and as the species elect a polymer comprising at least one repeating unit A, at least one repeating unit B, at least one repeating unit C, and at least one repeating unit D, in the reply filed on 1 November 2022 is acknowledged.  The traversal is on the ground(s) that the Office “has not established that it would pose an undue burden to examine the full scope of the claims”.  Since applicants have amended each of claims 2-9 to depend from claim 11 instead of claim 1, upon further consideration claims 1 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 23 September 2022 is hereby withdrawn in part, as the Election of Species requirement set forth in paragraph 4 therein still stands. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant's arguments filed 1 November 2022 with respect to the election of species requirement, said arguments to the effect that it is not an undue burden to examine the full scope of the species, have been fully considered but they are not persuasive because, even without the numerous possibilities for the substituents X11, X12, X13, Sp1, Sp2, and R11 contained in each of the repeating units C and D, there are at least 38 possible combinations of a polymer with one or more repeating units A and/or B and one or more repeating units C and/or D require employing different search queries. 
In summary, while the Restriction is withdrawn and subsequently claims 1-16 are presently under consideration, the Election of Species still stands, with the elected species of a polymer comprising at least one repeating unit A, at least one repeating unit B, at least one repeating unit C, and at least one repeating unit D, being evaluated herein. The Examiner notes that claim 9 recites that the repeating unit D is not present.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “spacer group comprising or consisting of carbyl or hydrocarbyl” (emphasis added) with respect to the substituents Sp1 and Sp2; the scope of the protection sought by the open language “comprising” followed by the closed language of “consisting of” is not clear. Claim 1 fails to particularly point out and distinctly claim the substituents Sp1 and Sp2 in the repeating units C and D of claimed polymer. 
Claim 2 is rejected as being vague and indefinite when it recites “the amount of the repeating unit A in the polymer as a whole is in the range of 0 mol.% to” (emphasis added); the scope of the protection sought is not clear, especially since 0 mol% of the repeating unit A would mean that he polymer is restricted to comprising the repeating B since claim 1 is written in the alternative. Claim 2 fails to particularly point out and distinctly claim whether the polymer comprise a repeating unit A OR repeating unit B. 
Claim 7 is rejected as being vague and indefinite when it recites “wherein in the at least one polymer the compounds A to N correspond to the side chain of the repeating units C in the polymer” (emphasis added); the scope of the protection sought by “compounds” is not clear since the recited formulae are not compounds. Claim 7 fails to particularly point out and distinctly claim the that the side chain of the repeating unit C in the polymer is represented by one of the formulae A through N. 
Claim 8 is rejected as being vague and indefinite when it recites “wherein in the at least one polymer the repeating units D have a side chain R11-X13-Sp2-X12-(X11-Sp1)y -CH(**)2 according to the compound O” (emphasis added); the scope of the protection sought by “compound” is not clear since the recited formula is not a compound. Claim 8 fails to particularly point out and distinctly claim the that the side chain of the repeating unit D in the polymer is represented by formula O. Also the Examiner notes that claim 8 incorrectly recites Sp2 instead of Sp2; appropriate correction is required. 
Claims 15 and 16 are rejected as being vague and indefinite when they each recite “or a polymer film obtainable from said polymerisable LC material” (emphasis added); the scope of the protection sought is not clear since claim 13 is drawn to a” polymer film obtainable from said polymerisable LC material”. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzaki et al. (Japanese Patent No. JP2016138941).
Suzaki et al. discloses a polymer compound, the corresponding use thereof said polymer compound in a liquid crystal composition and corresponding use thereof said composition in a liquid crystal display device, characterized in that said compound is inclusive of that of the present invention. In fact, the combination in an example therein 
    PNG
    media_image1.png
    369
    723
    media_image1.png
    Greyscale
 (page 9) expressly illustrates that disclosed on page 55 of the present specification.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2022/0363992.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722